 In the Matter of E. T. FRAIM LOCK COMPANY,' SAMUEL R. FRAIM,MARY M. FRAIM, SAMUEL E. FRAIM, and EDWARD T. FRAIM, 2ND,CO-PARTNERS TRADING AS THE E. T. FRAIM LOCK COMPANY,andAMALGAMATED ASSOCIATION OF IRON, TIN AND STEEL WORKERS OFNORTH AMERICA, LODGE 1732Case No. C-222.-Decided September 3, 1937Hardware Industry-Settlement:agreement to comply withAct-Order:entered on stipulation.Mr. Geoffrey J. Cunnifffor the Board.Windolph, c Mueller,byMr. Paul Mueller,andMr. W. G. John-stone, Jr.,of Lancaster, Pa., for the respondents.Mr. M. H. Goldstein,of Philadelphia, Pa., for the Union.Mr. Abraham L. Kaminstein,of counsel to the Board.DECISIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the AmalgamatedAssociation of Iron, Tin and Steel Workers of North America, Lodge1732, herein called the Union, the National Labor Relations Board,herein called the Board, by Stanley W. Root, Regional Director forthe Fourth Region (Philadelphia, Pennsylvania), issued and dulyserved its complaint dated August 16, 1937, against E. T. Fraim LockCompany, Samuel R. Fraim, Mary M. Fraim, Samuel E. Fraim, andEdward T. Fraim, 2nd, co-partners trading as The E. T. FraimLock Company, the respondents herein, alleging that the respond-ents, in the operation of their plant at Lancaster, Pennsylvania, hadengaged inand were engaging in unfair labor practices affectingcommerce within the meaning of Section 8, subdivisions (1), (2),(3), and (5) and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices, the complaint in substancealleged that the respondents, in May 1937, sponsored the formation ofthe Loyal Fraim. Workers Employees' Organization and of the Inde-'In accordance with the stipulation entered into at the time of the hearing, thenames of the individual co-partners have been added to the title.562 DECISIONS AND ORDERS563pendent Union of Lock Workers, both labor organizations within themeaning of Section 2, subdivision (5) of the Act; that at all timesthereafter, the respondents have dominated and interfered with theadministration of these organizations and have contributed financialcharged, and have refused to reinstate, Raymond Roark, DorothyHess, CatherineMcCauley, Esther Stauffer, and Harry Tangert,employees of the respondents, and on June 1, the respondents dis-charged, and have at all times refused to reinstate, William Shaub,John Shultz, Charles Shultz, Lillian Shoenberger, John Eckman,Charles McCauley, Robert Wilson, Erma Gunnion, and Willis Eck-man, employees of the respondents, for the reason that they joinedand assisted the Union, and engaged in concerted activities with otheremployees in the plant of the respondents at Lancaster, for the pur-poses of collective bargaining and other mutual aid and protection;that on various dates during the month of June, the respondentsrefused to reinstate George Hambright, Pat Patterson, Leonard Pat-terson,Taylor Applebach, Anna Heisler, Margaret Ream, ViolaChrist, Elsie Fickes, Fannie Hersh, Jacob Kochal, Richard Rishell,David Whay, Joel Odenwalt, William Chandler, June Bramen, JoelWaltman, May Nicholson, Doris Nicholson, Josephine Camizzi, PearlMontzer, Irene Hiester, Thelma Elsen, Marion Steckler, CharlesPrice,CharlesHayard, Clara Odenwalt, Robert Gochenour, andEdith Benner, because they had been on strike since June 3, 1937, andbecause they joined and assisted the Union, and engaged in the strikeand other concerted activities with other employees in the plant of therespondents at Lancaster, for the purposes of collective bargainingand other mutual aid and protection; that the production employeesof the respondents constitute a unit appropriate for the purposes ofcollective bargaining; that in May 1937, a majority of such unit haddesignated the Union as their representative for purposes of collectivebargaining with the respondents by becoming members of the Union,and that pursuant to the provisions of Section 9 (a) of the Act, theUnion has since that time been the exclusive representative of all suchemployees for purposes of collective bargaining; that the respondentshave at all times refused to bargain collectively with the Union as therepresentative of their production employees.On August 21, 1937, the respondents filed their answer denyingthe allegations of the complaint.Pursuant to notice, W. P. Webb,duly designated by the Board as Trial Examiner, conducted a hear-ing at Lancaster, Pennsylvania, on August 26, 1937, at which all ofthe parties appeared by counsel.On August 26, 1937, during the hearing, there was offered in evi-dence and made a part of the record without objection a stipulation 564NATIONAL LABOR RELATIONS BOARDentered into by and between counsel for the Board and the respond-ents, as follows :For the purpose of this proceeding only and for no otherpurpose whatsoever, that the respondent is engaged in the manu-facture and production of locks and night latches; that thepersonnel of the respondent varies between a low of one hundredfifty and a high of two hundred twenty production employees;that The E. T. Fraim Lock Company in the ordinary course ofits business imports into the State of Pennsylvania from variousstates of the United States varying quantities of brass, steel,copper, tin, manganese and paint as raw materials to be used inthe manufacture and production of its products.The said im-portation of the materials set forth above amounts to approxi-mately thirty-five (35%) per cent of the respondent's rawmaterials.The products of the respondent exported into andthrough different states of the United States amounts to theextent of approximately ninety (90%0) per cent of its totalproducts.The respondent during the past three years has donean average annual business of between Three Hundred FiftyThousand ($350,000.00) Dollars and Four Hundred Fifty Thou-sand ($450,000.00) Dollars and of this amount approximatelyninety-five (95%) per cent is realized in commerce between vari-ous states of the United States.This stipulation is entered intoonly for the purpose of the proceeding in which it is filed andshall not be deemed a binding admission or statement to be usedby, for, or against any party hereto for any other purpose.There was also offered in evidence during the hearing and madea part of the record without objection a stipulation entered into byand between counsel for all the respective parties in the case that :I.The complaint filed and served by the National Labor Rela-tions Board in the above-entitled case be and is hereby amended,so that in the caption and in the body thereof, wherever the nameE. T. Fraim Lock Company or the word "respondents" appears,there shall be added, and understood to be added, also "SamuelR. Fraim, Mary M. Fraim, Samuel E. Fraim, and Edward T.Fraim, 2nd, co-partners trading as The E. T. Fraim Lock Com-pany", to the same effect as if the said complaint had originallyso read; and that the requirements of the National Labor Rela-tionsAct and/or the Rules and Regulations,-Series 1, asamended, of the National Labor Relations Board, requiring thefiling and service of an amended complaint, be and are herebyin all respects waived.H. The respondents agree that the National Labor RelationsBoard shall enter, and that the respondents will, upon such entry, DECISIONS AND OUDEIIS565fully comply with, a decision and order to the following effect :(a)All employees hired by the respondents since May 1, 1937,shall be dismissed,in so far as may be necessary in order tocomply with the other terms of this stipulation and order.(b)All employees upon the pay roll of the company for thepay-roll period ending May 7, 1937, who are not now in theemploy of the company,shall be offered immediate,unconditionalreinstatement without discrimination,to their former positions,without loss or derogation of any rights or privileges appertain-ing to said positions.(c)The respondents shall make the offer of reinstatement bywriting mailed to each of said employees no later than midnightof Friday,August 27,1937.Said offers shall be mailed to theaddresses which shall be furnished by Lodge 1732 to the respond-ents not later than nine o'clock a. in. Friday, August 27, 1937.(d)All employees referred to in paragraphs (b) and (c)hereof, whoin writing delivered to the respondents at their planton or before 5: 00 o'clock,p.m.,Wednesday, September 1, 1937,signify their desire to be reinstated to their positions,shall be soreinstated no later than Tuesday, September 7, 1937, at theregular hour for the opening of the plant.(e)No employee hired since May 1,1937,shall be retained ifas a result thereof, other employees now in the employ of thefirm, and those employees who under the foregoing are to bereinstated,will be deprived to any extent of the amount of workavailable to them prior to May 1, 19,37.Employees hired onand after May 1st, 1937, shall be retained in their positions onlyif such retention shall not diminish or,reduce in any way theamount of work available to, or the wages received by, the em-ployees to be reinstated under the terms of this agreement.Forthis purpose the amount of wages earned and work available shallbe determined by the average of such work and wages during thepay-roll period ending April 22, 1937.(f)Employees transferred on and after May 1,1937, fromone department of the respondents'plant to another,shall beretained in their new positions only if such retention shall notdiminish or reduce in any way the amount of work available to,or the wages received,determined as set forth in subparagraph(e), by the employees to be reinstated under the terms of thisagreement.(g) If upon reinstatement of the employees as aforesaid, thereis insufficient work to keep all employees then upon the pay rollof the plant fully occupied, then in each department,the avail-able work shall be equally divided among all employees in thedepartment without discrimination.49446-38-vol. in37 566NATIONAL LABORRELATIONS BOARD(h)The respondents agree that as restitution for wages lostby Paul Fussnegger, Chester Axe, Edith Benner, Lillian Shoen-berger, David Whay, Taylor Applebach, John Shultz, CharlesShultz, Charles McCauley, Raymond Roark, Dorothy Hess, andCatherine McCauley, and in order to make them whole for suchlosses, they will pay on or before September 7, 1937, the sum ofFive Hundred ($500.00) Dollars, to be paid to the aforenamedindividuals in amounts as prescribed by said individuals in writ-ing on or before September 2, 1937. The said individuals are,upon receipt of the amount due to each in accordance with thewritten instructions signed by them, to execute and deliver to therespondents releases for any claims for wages lost.(i)The parties hereto agree that Stanley W. Root, RegionalDirector, or his agent, shall determine from proof to be sub-mitted by Lodge 1732 on or before September 7, 1937, or suchother proof as he in his judgment may deem necessary, whethersaid Lodge 1732 represented'the majority of the production andmaintenance employees; exclusive of foremen, subforemen, clericaland office workers and any employees with supervisory duties,upon the respondents' pay roll for the pay-roll period endingMay 7, 1937, which pay roll will be furnished to the RegionalDirector on or before September 7, 1937, by the respondents.Should the said Stanley W. Root or his agent find that Lodge1732 did so represent the majority of the respondents' employeesupon the said pay roll, then the respondents shall and will, fora period beginning upon the date of the said finding and endingFebruary 28, 1938, recognize the said Lodge 1732 as the exclusiverepresentative for purposes of collective bargaining concerningwages, hours and other terms and conditions of employment ofall of its production and maintenance employees, with the ex-clusions above set forth.Should the said Stanley W. Root or his agent decide that heis unable to make a determination as to whether Lodge 1732 rep-resented the majority as aforesaid, then the respondents agreethat they will consent to, and cooperate with the National LaborRelations Board in the holding of an election in accordancewith the provisions of the National Labor Relations Act, byand' under the supervision of the Regional Director of theFourth Region, should Lodge 1732 request the same within 45days of said decision, and will abide by the result of saidelection. ,(j)Should the said Stanley W. Root or his agent decide ordetermine that the said Lodge 1732 represented the majorityas aforesaid, the respondents shall, upon request from repre-sentatives of Lodge 1732, immediately institute and expeditiously DECISIONS AND ORDERS567pursue collective bargaining negotiations for the purpose ofarriving at an agreement with said Lodge 1732, concerningwages, hours and other terms and conditions of employment,of all of the respondents' maintenance and production employeesas above set forth.(k)The respondents shall cease and desist:(1)From in any wise encouraging membership in, and lend-ing support, financial or otherwise, directly or indirectly, to,or interfering or dominating with the administration of theLoyal Fraim Workers Employees' Organization, and/or theIndependentUnion of Lock Workers or any other labororganization.(2)From discouraging membership in the AmalgamatedAssociation of Iron,'Tin and Steel Workers of North America,or in Lodge 1732 of the said Amalgamated Association, or anyother labor organization, by intimidation, coercion, threats ofloss of employment or of discontinuance of operations, or otherthreatened losses, or in any other way whatsoever.(3)From recognizing in any wise, or bargaining collectivelywith the said Loyal Fraim Workers Employees' Organization,or the Independent Union of Lock Workers, or any other labororganization, as the representatives of its employees or any ofthem' for collective bargaining purposes, until Stanley W. Rootor his agent shall have either found Lodge 1732 to-be the repre-sentative of the majority, or, in the event of his inability tomake such determination, then for a period of forty-five (45)days from the date of his decision that he is unable to makesuch determination.(4)The respondents shall notify the officers of the LoyalFraimWorkers Employees' Organization, and of the Inde-pendent Union of Lock Workers, individually and in writingimmediately upon the handing down by the National LaborRelations Board of the cease and desist order contemplatedherein, of the fact that recognition has been withdrawn fromthe said organizations as representatives for the purposes ofcollective bargaining of the employees or any of the employeesof the respondents.(5)The respondents shall immediately, upon the issuance ofthe cease and desist order herein contemplated by the NationalLabor Relations Board post notices in prominent places aboutits plant and maintain such notices for a period of thirty daysto the effect that recognition as aforesaid has been withdrawnfrom the Loyal Fraim Workers Employees' Organization andfrom the Independent Union of Lock Workers, and that theiremployees have the right to self-organization, to form, join, or 568NATIONAL LABOR RELATIONS BOARDassist labor organizations to bargain collectively through repre-sentatives of their 'own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection without interference, discrimination,restraint or coercion from the respondents, their foremen, assist-ant foremen, or any other supervisory officers or employees.(6)The respondents shall, upon issuance of its order by theNational Labor Relations Board, notify their officers, foremen,assistant foremen and other supervisory employees, to desist andrefrain from interfering, directly or indirectly, and from domi-nating or coercing any employee because of his membership inany labor organization, and particularly in Lodge 1732 of theAmalgamated Association of Iron, Tin and Steel Workers ofNorth America, and to desist and refrain from approachingemployees concerning, or discussing with employees, their affilia-tion with or, activities on behalf of any labor organization, andparticularly on behalf of Lodge 1732 of the Amalgamated Asso-ciation of Iron, Tin and Steel Workers.III.Upon compliance with the decision and order of theNational Labor Relations Board, and upon notification and proofof such compliance by the respondents, said proof to be furnishedto StanleyW. Root, Regional Director, and a copy thereof toM. H. Goldstein, Esq., Lodge 1732 of the Amalgamated Associa-tion-'of Iron, Steel and Tin Workers will in writing request theNational Labor Relations Board for permission to withdraw thecharges heretofore filed by the said Lodge 1732 of the Amalga-mated Association of Iron, Steel and Tin Workers of NorthAmerica, and that the complaint based upon such charges shallbe dismissed.ORDEROn the basis of the above stipulations, and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :A. The complaint filed and served by the National Labor RelationsBoard in the above entitled case be and is hereby amended, so that inthe caption and in the body thereof, wherever the name E. T. FraimLock Company or the word "respondents" appears, there shall beadded, and understood to be added, also "Samuel R. Fraim, Mary M.Fraim, Samuel E. Fraim, and Edward T. Fraim, 2nd, co-partnerstrading as The E. T. Fraim Lock Company", to the same effect as ifthe said complaint had originally so read.B. The respondents, E. T. Fraim Lock Company, Samuel R. Fraim,Mary M. Fraim, Samuel E. Fraim, and Edward T. Fraim, 2nd, DECISIONS AND ORDERS569co ;partners trading as The E. T. Fraim Lock Company, their officers,agents, successors and assigns shall :1.Cease and desist :a.From in any wise encouraging membership in, and lending sup-port, financial or otherwise, directly or indirectly, to, or dominatingor interfering with the administration of the Loyal Fraim WorkersEmployees' Organization, and/or,the Independent, Union of LockWorkers or any other labor organization;,b.From discouraging membership in the, Amalgamated Associationof Iron, Tin and Steel Workers of North America, or in Lodge 1732of the said Amalgamated Association, or any other, labor organiza-tion, by intimidation, coercion, threats , of loss of employment. or ofdiscontinuance of operations,,or other threatened losses, or in anyother way whatsoever;c.,From recognizing ii1 any wise, or bargaining collectively withthe, said Loyal Fraim Workers Employees' Organization, or the Inde-pendent Union of Lock Workers, or any other labor organization, asthe representatives of its employees or any of them for collective bar-gaining purposes, until Stanley W. Root or his agent shall have eitherfound Lodge 1732 to be the representative of the majority, or, in theevent of his inability to make such determination, then for a -periodof forty-five (45) days from the date of his decision that he is unableto make such determination., ,I2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :a.Dismiss all employees hired by the respondents since-May 1, 1937,in so far as may be necessary in order to comply with the other termsof this order;b.Offer to all employees upon the pay roll of the company for thepay-roll period ending May 7, 1937, who are not now in the employ ofthe company, immediate, unconditional reinstatement without dis-crimination, to their former positions, without loss or derogation ofany rights or privileges appertaining to said positions;c.Reinstate all employees referred to in paragraph b hereof, whohave signified their desire to be reinstated, to their. positions no laterthan Tuesday, September 7, 1937, at the regular hour for the openingof the plant;d.Retain no employee hired since May 1, 1937, if as a result thereof,other employees now in the employ of the firm, ,and those employeeswho under the foregoing are to be reinstated, will be deprived to anyextent of the amount of work available to them prior to May 1, 1937;e.Retain employees hired on and after May 1st, 1937, in their posi-tions only if such retention shall not diminish or reduce in any waythe amount of work available to, or the wages received by, the 570NATIONAL LABOR RELATIONS BOARDemployees to be reinstated under the terms of this agreement,and forthis purpose the amount of wages earned and work available shall bedetermined by the average of such work and wages during the pay-roll period ending April 22, 1937;f.Retain employees transferred on and after May 1, 1937,from onedepartment of the respondents'plant to another,in their new posi-tions only if such retention shall'not diminish or reduce in any waythe amount of work available to, or the wages received,determined asset forth in sub-paragraph e, by the employees to be reinstated underthe terms of this agreement;g.Equally divide among all employees in each'department withoutdiscrimination the available work,if upon reinstatement of the em-ployees as aforesaid,there is insufficient work to keep all employeesthen upon the pay roll of the plant fully occupied;h.As restitution for wages lost by Paul Fussnegger, Chester' Age,Edith Benner, Lillian Shoenberger,DavidWhay,Taylor Applebach,John Shultz,Charles Shultz, Charles McCauley,Raymond Roark,Dorothy Hess, and Catherine McCauley, and in order to make themwhole for such losses,pay on or before September 7, 1937, the sum ofFiveHundred($500.00)Dollars, to be paid to the aforenamedindividuals,upon their execution and delivery to the respondents ofreleases for any claims for wages lost, in amounts as prescribed bysaid individuals in writing on or before September 2, 1937;i.Notify the officers of the Loyal Fraim Workers Employees'Organization,and of the Independent Union of Lock Workers, indi-vidually and in writing, of the fact that recognition has been 'with-drawn from the said organizations as representatives for the pur-poses of collective bargaining of the employees or any of theemployees of the respondents;j.Post notices in prominent places about its plant and maintainsuch notices for a period ofthirtydays to the effect that recognitionas aforesaid has been withdrawn from the Loyal Fraim WorkersEmployees' Organization and from the Independent Union of LockWorkers, and that their employees have the right to self-organiza-tion, to form,join, or assist labor organizations to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection without interference,discrimination,restraint or coercion from the respondents,their foremen,assistantforemen,or any other supervisory officers or employees ;k.Notify their officers, foremen,assistantforemen and othersupervisory employees, to desist and refrain from interfering, di-rectly or indirectly,and from dominating or coercing any employeebecause of his membership in any labor organization,and particu-larly in Lodge 1732 of theAmalgamatedAssociation of Iron, Tin DECISIONS AND ORDERS571and Steel Workers of North America, and to desist and refrain fromapproaching employees concerning, or discussing with employees,their affiliation with or activities on behalf of any labor organiza-tion, and particularly on behalf of Lodge 1732 of the AmalgamatedAssociation of Iron, Tin and Steel Workers.MR. EDWIN S. SMITH took no part in the consideration of theabove Decision and Order.,[SAME TITLE]SUPPLEMENT TO DECISIONOctober 5, 1937Upon charges and amended charges duly filed by the AmalgamatedAssociation of Iron, Tin and Steel Workers of North America,Lodge 1732, the National Labor Relations Board, herein called theBoard, by Stanley W. Root, Regional Director for the Fourth Region(Philadelphia, Pennsylvania), issued and duly served its complaintdated August 16, 1937, against E. T. Fraim Lock Company, SamuelR. Fraim, Mary M. Fraim, Samuel E. Fraim, and Edward T. Fraim,2nd, co-partners trading as The E. T. Fraim Lock Company, therespondents herein, alleging that the respondents, in the operationof their plant at Lancaster, Pennsylvania, had engaged in and wereengaging in unfair labor practices affecting commerce within themeaning of Section 8, subdivisions (1), (2), (3), and (5) and Sec-tion 2,, subdivisions (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On August 21, 1937, the respondents filed their answer denying theallegations of the complaint.Pursuant to notice, W. P. Webb, dulydesignated by the Board as Trial Examiner, conducted a hearing atLancaster, Pennsylvania, on August 26, 1937, at which all of theparties appeared by counsel.On August 26, 1937, during the hearing, there was offered in evi-dence and made a part of the record without objection a stipulationentered into by and between counsel for the Board and the respond-ents.There was also offered in evidence during the hearing andmade a part of the record without objection another stipulationentered into by and between counsel for all the respective parties inthe case.On September 3, 1937, on the basis of the stipulations referred to,the Board issued its decision in which it ordered the respondents tocease and desist from recognizing in any wise, or bargaining collec-tively with any labor organization, as the representatives of theiremployees for collective bargaining purposes, until Stanley W. Root,the Regional Director, or his agent, either found the Amalgamated 572NATIONALLABOR RELATIONS BOARDAssociation of Iron, Tin and Steel Workers of North America,Lodge 1732, herein called Lodge 1732, to be the representative of amajority of the employees in the Lancaster plant of the respondents,or, in the event of his inability to make such determination, then fora period of forty-five (45) days from the date of his decision thathe was unable to make such determination.Pursuant to the Board's decision, and the stipulations 'enteredinto at the hearing, an examination was conducted by Geoffrey J.Cunniff, attorney, and Joseph D. Gould, Examiner, of the NationalLabor Relations Board, acting as agents of the Regional Director, ofthe membership cards of Lodge 1732, with the pay roll of the respond-ents for the period ending May 7, 1937, certified by S. R. Fraim, oneof the respondents.The following are the results of the afore-mentioned examination :Total on pay roll----------------------------------- ------ 206Totalmembership cards------------------------------------ 138Membership cards agreeing with pay roll---------------------134Membership cards-but no name on pay roll------------------3Other------------------------------------------------------'1Since the membership cards counted included only those withinthe appropriate unit, it appears that Lodge 1732 did represent themajority of the respondent's employees,, within the appropriate unit,upon the pay roll of May 7, 1937, and that Lodge 1732 is thereforeentitled to recognition as the exclusive representative of all of theproduction and maintenance employees of the respondents, exclusiveof foremen, sub-foremen, clerical and office workers, and any em-ployees with supervisory duties, for purposes of collective bargain-ing concerning wages, hours, and other terms and conditions ofemployment.ORDEROn the basis of the stipulations entered into at the time of thehearing, the examination conducted by agents of the Regional Di-rector and of the Board in accordancewiththe stipulations, andpursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that :1.The respondents,E.T.Fraim Lock Company,Samuel R.Fraim, Mary M. Fraim, Samuel E. Fraim, and Edward T. Fraim,2nd, co-partnerstrading asThe E.T. Fraim Lock Company, theirofficers, agents, successors and assigns shall take the following affirm-ative action which the Board finds will effectuate the policies of theAct :a.Pursuant to the stipulations, recognize the Amalgamated Asso-ciation of Iron, Tin and Steel Workers of North America, Lodge DECISIONS AND ORDERS5731732, as the exclusive representative of all the respondents' produc-tion and maintenance employees, exclusive of foremen, sub-foremen,clerical and office workers and any employees with supervisory du-ties, for purposes of collective bargaining concerning wages, hoursand other terms and conditions of employment;b.Upon request from representatives of Lodge 1732 of the Amal-gamated Association of Iron, Tin and Steel Workers, of NorthAmerica, immediately institute and expeditiously pursue collectivebargaining negotiations for the purpose of arriving at an agreementwith said Lodge 1732, concerning wages, hours and other terms andconditions of employment; of all the respondents' production andmaintenance employees, exclusive of foremen, sub-foremen, clericaland office workers and any employees with supervisory duties.